Citation Nr: 0810126	
Decision Date: 03/27/08    Archive Date: 04/09/08

DOCKET NO.  05-32 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1970 to January 
1972.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in New York, New York, which, in pertinent part, denied 
entitlement to service connection for the above condition.  


FINDING OF FACT

Hepatitis C was not present during service and is not 
etiologically related to any incident of active duty service.


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. 
§§ 3.301, 3.303 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007) redefined VA's duty to assist the veteran 
in the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In a letter issued in April 2004, prior to the initial 
adjudication of the claim, the RO notified the veteran of the 
evidence needed to substantiate his claim for entitlement to 
service connection.  The letter also satisfied the second and 
third elements of the duty to notify by informing the veteran 
that VA would try to obtain medical records, employment 
records, or records held by other Federal agencies, but that 
he was nevertheless responsible for providing any necessary 
releases and enough information about the records to enable 
VA to request them from the person or agency that had them.

With respect to the fourth element of VCAA notice, although 
the RO did not specifically request that the appellant submit 
all pertinent evidence in his possession, it did inform him 
of the evidence that would be pertinent and requested him to 
submit such evidence or provide VA with the information and 
authorization necessary for VA to obtain the evidence on the 
veteran's behalf.  These statements served to advise the 
veteran to submit any evidence in his possession pertinent to 
the claim on appeal.

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

The veteran was notified of the first three elements of the 
Dingess notice by the April 2004 letter.  While he has not 
received specific information regarding the disability rating 
and effective date elements of his claim, as the claim is 
being denied no additional disability rating or effective 
date will be assigned.  Therefore, the veteran is not 
prejudiced by the delayed notice on these elements.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  




The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the veteran, 
including service medical records, records from various 
federal agencies, and private medical records.  Additionally, 
the veteran was provided a proper VA examination in April 
2005 for his hepatitis C.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.


Legal Criteria

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.   

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

With chronic diseases shown as such in service, or within the 
presumptive period after service, so as to permit a finding 
of service connection, subsequent manifestation of the same 
chronic disease at any later date, however remote, are 
service connected unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2007).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


Analysis

The veteran contends that he incurred hepatitis C as a result 
of active duty service in Vietnam.  The veteran has alleged 
many possible in-service causes for his hepatitis C including 
infection through working as a machine repairman while having 
nicks and cuts, receiving injections from air gun jet 
injectors, exposure to blood in helicopters, the reuse of 
needles by medical staff, and receiving shaves and haircuts 
with improperly cleaned straight razors.  

Service treatment records are negative for evidence of 
hepatitis C or evidence that the veteran incurred cuts or 
other injuries.  The enlistment examination report for 
separation in January 1972 shows that the veteran's systems 
were found to be normal and no disabilities were noted.

The post-service medical evidence of record establishes that 
the veteran was diagnosed with hepatitis C in 1997 by his 
private physician, Dr. T.  In January 2003 and January 2005 
letters, Dr. T noted that, in his opinion, it was at least as 
likely as not that the veteran was exposed to hepatitis C 
during his military service in Vietnam.  No rationale was 
provided for these opinions.

Upon VA examination in April 2005, the veteran was diagnosed 
with hepatitis C and was noted to have no sustained viral 
response following treatment.  In a May 2005 addendum, the VA 
examiner stated that the veteran's hepatitis C was less 
likely as not caused by immunization with a jet air gun in 
service.  This opinion was based on the examiner's review of 
the claims folder and took into account the veteran's lack of 
identifiable risk factors for hepatitis C.

In October 2005, the veteran submitted a hepatitis C 
questionnaire where he denied having participated in any 
high-risk activity such as using intravenous drugs, having 
tattoos or body piercings, or undergone a blood transfusion.  

Also of record is another letter from Dr. T, dated February 
2006.  He noted that the lack of evidence of hepatitis C 
during the veteran's active duty service was not significant 
because, in the great majority of cases, the disease 
manifests later in life.  In addition, Dr. T stated that as 
an equipment repairman during service, the veteran had 
constant nicks and cuts leading to exposure to blood born 
diseases.  Dr. T. also stated that air jet injectors are not 
100 percent safe with regard to the transmission of disease 
and that it is common knowledge that needles are reused in 
combat areas around the globe.  Furthermore, Dr. T pointed 
out that the veteran had not engaged in any unhealthy 
behavior that could have resulted in exposure.  His 
conclusion was that exposure to hepatitis C during service 
was without doubt the most likely source of the veteran's 
infection.

In response to Dr. T's February 2006 letter, the RO obtained 
another opinion from a VA physician.  In March 2006, a VA 
doctor noted that Dr. T's assumption regarding the sharing of 
needles was pure speculation and that his theory regarding 
exposure to hepatitis C with "nicks and cuts" from 
repairing machines was baseless as machines do not transmit 
hepatitis C.  The VA doctor also noted that jet injectors do 
not contain needles.  

With respect to the veteran's contentions that hepatitis C 
was incurred through jet injectors, the Board notes that VA 
released a "Fast Letter" in June 2004 (Fast Letter 04- 13, 
June 29, 2004), addressing this argument.  The letter 
indicated that the large majority of hepatitis C infections 
can be accounted for by known modes of transmission, 
primarily transfusion of blood products before 1992, and 
injection drug use.  It also noted that transmission of 
hepatitis C virus with air gun injections was "biologically 
plausible," but there was a lack of any scientific evidence 
so documenting.  The letter stated that it was "essential" 
that the report upon which the determination of service 
connection is made includes a full discussion of all modes of 
transmission, and a rationale as to why the examiner believes 
the air gun was the source of the veteran's hepatitis C.

The fast letter also identified "key points" including the 
fact that hepatitis C is spread primarily by contact with 
blood and blood products, with the highest prevalence of 
hepatitis C infection among those with repeated, direct 
percutaneous (through the skin) exposure to blood (i.e., 
intravenous drug users, recipients of blood transfusions 
before screening of the blood supply began in 1992, and 
hemophiliacs treated with clotting factor before 1987).  The 
letter also detailed that hepatitis C can potentially be 
transmitted with the reuse of needles for tattoos, body 
piercing, and acupuncture.  

The Board finds that the most probative evidence regarding 
the etiology of the veteran's hepatitis C are the opinions of 
the April 2005 VA examiner and the March 2006 VA physician.  
In this regard, the Board notes that the April 2005 VA 
examiner based his opinion that hepatitis C was not incurred 
during active duty service upon a complete review of the 
claims folder, including the veteran's treatment records and 
post-service medical records.  While Dr. T pointed out in his 
February 2006 letter that the veteran had constant nicks and 
cuts during service and that jet injectors were not 100 
percent safe, the Board notes that Dr. T provided no 
rationale or evidence in support of his opinions regarding 
these particular risk factors.  His opinion is therefore 
speculative.  The Court has held that medical opinions that 
are speculative, general, or inconclusive in nature cannot 
support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 
(1993).  In addition, Dr. T's opinion does not conform with 
VA's June 2004 Fast Letter as he did not provide a full 
rationale as to why he believes air guns were the source of 
the veteran's hepatitis C besides commenting that they are 
"not 100 percent safe."  Furthermore, the March 2006 VA 
physician noted that Dr.T's arguments regarding the reuse of 
needles during combat and the veteran's exposure to hepatitis 
C by working with machinery were baseless.

The Board notes that the veteran has also submitted 
statements from fellow Vietnam veterans regarding his 
argument that he incurred hepatitis C while flying in 
helicopters that had been used to transport wounded and 
bleeding soldiers.  The submitted statements, in the form of 
emails dated January 2006, note that non-medevac helicopters 
were often used to transport injured soldiers in Vietnam.  
However, the emails, including one from a veteran who flew 
such helicopters in Vietnam, states that the blood on the 
helicopter decks was routinely washed away.  The emails also 
point out that if the veteran's contentions were true, there 
would be many more servicemen with similar claims.  

The Board finds that the balance of the medical evidence of 
record does not establish the presence of a nexus between the 
veteran's current hepatitis C and his active duty service.  
The Board has considered the statements of the veteran, but 
as a lay person, he is not competent to provide an opinion 
concerning medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Accordingly, the Board must 
conclude that the preponderance of the evidence is against 
the claim, and it is therefore, denied.  38 U.S.C.A. 
§ 5107(b) (West 2002).

	(CONTINUED ON NEXT PAGE)






ORDER

Entitlement to service connection for hepatitis C is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge
 Board of Veterans' Appeals




 Department of Veterans Affairs


